Fourth Court of Appeals
                                  San Antonio, Texas
                                         July 26, 2019

                                     No. 04-18-00414-CR

                                     John Bryan FINCH,
                                          Appellant

                                               v.

                                    The STATE of Texas,
                                          Appellee

                 From the 81st Judicial District Court, Atascosa County, Texas
                               Trial Court No. 16-07-0222-CRA
                           Honorable Stella Saxon, Judge Presiding

                                        ORDER
        Appellant’s third motion for extension of time to file his brief is GRANTED. Appellant’s
brief is due August 19, 2019. No further extensions will be granted absent extenuating
circumstances.



                                                    _________________________________
                                                    Liza A. Rodriguez, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 26th day of July, 2019.



                                                    ___________________________________
                                                    KEITH E. HOTTLE,
                                                    Clerk of Court